Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 34-54 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 34-37, 40-46, and 48-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trahan et al. (US 5634962).
CLAIM 34:  Trahan discloses a method for removing an unwanted volatile compound from a heap of soil.  The method comprises the steps of: a) placing said heap of said soil (46) into a treatment cell (T) adapted for receiving said heap of soil (Fig. 1), wherein said treatment cell is rigid and heat-resistant (see col. 4, lines 34-61 describing a typical tank that is rigid and designed to hold hot substances).  The tank is adapted for operation at a negative pressure (col. 4, lines 34-61.  b) circulating under negative pressure conditions a volume of heated air through the heap of soil placed into the treatment cell in order to create a vacuum of at least 500 mm Hg on top of said heap of soil and to gradually increase the temperature of the heap of soil until it reaches a temperature sufficient to allow volatilization out from the soil of at least a portion of the volatile compound (col. 4, lines 34-61, blower B circulating the air and range of pressure; col. 4, line 62-col. 5, line 13, valorized vapors); c) collecting heated air of step (b) comprising a volatile compound volatilized therein (the “hazardous gas”) separating at least a portion of said volatilized compound from said air (in scrubber S); e) re-heating air of step (d); and f) introducing the re-heated air of step (e) under negative pressure into the treatment cell for re-circulation through said heap of soil (see Fig. 1 with circulation diagram, air reheated in T).
Trahan fails to disclose the tank is adapted for operation at a temperature of at least 150°C.
Instead Trahan discloses operating the system at high temperatures of at least 124 F (see col. 8, lines 42-45).
It would have been obvious to one of ordinary skill in the art to adapt the tank to function at higher temps as claimed as an optimization through routine experimentation.  Trahan teaches the temperature is needed to turn the containment into a vapor to be removed.  Therefore, the temperature is a results effective variable that one of ordinary skill in the art at the time of filing would optimize.
CLAIM 35:  Step (f) comprises cooling and condensing into liquid vapor unwanted compounds contained in the collected heated air (in the scrubber).
CLAIM 36:  Steps (b) to (f) are repeated until said heap of soil is relatively exempt from said volatile compound (see recirculation).
CLAIM 37:  Trahan fails to disclose steps (b) to (f) are repeated until humidity in the soil is about 1% to about 3% (Nelson teaches to remove all the humidity, which would require the humidity to be reduced to the given range at some point).
Trahan discloses controlling the amount of water in the system (see water level discussion in col. 5, lines 28-57).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to limit the water to the claimed range as Trahan teaches the amount of water is a results effective variable and it would be a matter of routine experimentation to optimize the water amount to maximize the amount of hydrocarbons removed.
CLAIM 40:  Said heap of soil comprises contaminated soil (specifically ethylene dichloride).
CLAIM 41:  The volatile compound is a hydrocarbon contaminant (leftovers in oil storage tank).
CLAIM 42:  The hydrocarbon contaminant is oils (leftover in oil storage tank).
CLAIM 43:   Trahan fails to disclose the treatment cell is adapted for operation at a negative pressure reaching at least 700 mm Hg (700 Torr).
Trahan teaches a range of pressure to -2 psig.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to the lower pressure as claimed as Trahan teaches the amount of pressure  is a results effective variable and it would be a matter of routine experimentation to optimize the pressure to maximize the amount of hydrocarbons removed.
CLAIM 44:  The air is circulated and re-circulated in a closed loop mode in order to minimize leaks of air and contaminants into the environment (see recirculation elements discussed above).
CLAIM 45:  The treatment cell comprises: an openable and reclosable rigid and heat-resistant enclosure adapted for receiving said heap of soil (tank T).  The enclosure is adapted for operation at a temperature of at least 150°C (see above), and is adapted for operation at a negative pressure reaching at least 700 mm Hg (700 Torr) (see above).  An air intake and an air exhaust (see connections in Fig. 1) are operatively connected to said enclosure.  The air intake and the air exhaust being configured and positioned to input and output the hot air, respectively, under the negative pressure conditions (see steps above).  The air exhaust comprises a plurality of perforated collection pipes configured to spread over an upper portion of the enclosure and above the soil when the soil is placed in the enclosure, wherein said air intake comprises a plurality of perforated distribution pipes configured to spread over a bottom portion of the enclosure and under the soil when the soil is placed in the enclosure (see pipe layouts in Fig. 1 with line 57 and means 58).  The enclosure, the air intake, and the air exhaust are substantially air-tight in order to reach a negative pressure of at least 700 mm Hg (700 Torr) in the treatment cell when the air intake and the air exhaust are operatively connected to at least one vacuum pump (see discussion of recirculation above).
CLAIMS 46 and 48-54:  These methods are restatements of various claims discussed above.  The steps are disclosed by Nelson as described above.
Claim 38, 39, and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trahan in view of Fristad et al (US 5494649).
Trahan discloses the elements of claims 34 and 46 as discussed above.
Trahan fails to disclose the step of removing from the heap of soil fine particles comprising heavy metals (claims 38 and 47) or wherein removing said fine particles comprises passing the heap of soil through screening means (claim 39).
Fristad discloses a method of soil remediation (see Abstract).
Fristad discloses screening out heavy metals from a soil (see col. 12, line 38 – col. 13, line 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nelson to include the screening step of Fristad as described in the claims as a combination of known prior art steps in which both remediation methods would still function to remove the designed contaminate and one of ordinary skill in the art would predict that the resulting soil would have the heavy metals and hydrocarbons removed.
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive.
Applicant asserts that Trahan is not directed to “decontaminating soils”.  The Abstract of Trahan clearly states “a method for removing ethylene dichloride contamination from soil is disclosed.”  This method is further discussed throughout the application.  Applicant’s argument relies on a narrow and incomplete reading of the art.  Applicant further asserts that Trahan’s method is “totally opposed” to the principles of the claimed invention which requires “heating and drying”.  There is no limitation in the claims for “drying”.  Applicant has failed to connect their argument to the claimed invention and thus it is not persuasive.
Applicant asserts that Trahan does not disclose circulating air through the soil.  The soil is placed in a tank (T) (see Fig. 1).  The tank is pressurized (see col. 4, line 62 – col. 5, line 13).  The pressure is equal throughout the tank.  Thus, the fluids in the soil are pressured to the same level as the air throughout the top of the tank.  This is how the vapors containing ethylene dichloride are drawn out of the soil slurry into the headspace of the tank.  As those vapors are drawn out, it is replaced by fluid (air) that does not have ethylene dichloride in it.  This is a circulation of air in the soil.
Applicant asserts that Trahan does not disclose strong negative pressure conditions; specifically, that the range of pressures disclosed by Trahan do not meet the 500 mm Hg limitation as Applicant asserts “1-2 psig corresponds to about 52-103 mm Hg”.  Applicant makes two errors.  First, the range disclosed by Trahan is up to 6 psig (col. 4, lines 64-65).  Second, the unit is psig, not psi.  PSIG is “in gauge” which is a relative measure.  To accurately convert it to mm HG, one of ordinary skill in the art would add in the standard pressure, or 1 atm at sealevel.  Adding the baseline pressure in, the 6 psig is approximately 1100 mm HG.
Applicant asserts that Trahan teaches away from using high temperatures.  As discussed above, Trahan teaches using temperatures around 124 degrees and that the temperature affects the operation of the system.  As discussed in the MPEP 2144.05, approaching ranges can be obvious if one of ordinary skill in the art would find them via optimization and routine experimentation.  Trahan identifies the temperature as a results effective variable.  The Specification, as filed, does not offer any unforeseen benefit to the claimed temperature.  As such, one of ordinary skill in the art would find the claimed temperature range via routine experimentation.
Applicant asserts that the Fristad fails to disclose the collection and distribution pipes as claimed; specifically the air intake of perforated distribution pipes on the bottom portion of the enclosure and under the soil.  First, claims 45 and 46 do not require air to flow through the air intake pipes.  There is no language requiring that in the structure or even the method step.  Thus, the water disclosure teaches that the pipe 57 is capable of performing that function as it distributes a liquid fluid as opposed to the gas fluid Applicant describes.  Further, the “agitator” teaches the “perforated” language.  Though any opening would teach the “perforated” language as Applicant does not claim how many perforations are required.
Applicant asserts that Fristad is non-analogous art.  First, the analysis of analogous art is dependent on how the art is used.  Applicant’s previous arguments cannot be applied to rejections with different art.  That is why previous arguments were not considered – they could not be considered.  In response to applicant's argument that Fristad is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Fristad and the claimed invention relate to removal of containments in soil.  Fristad is not, as argued by Applicant, limited to “removing HEAVY METALS from PAINT CHIPS”.  As cited above, Fristad is also related to the removal of contaminates from soils (see col. 12, discussing the second modification).  The disclosure is not limited to the title of the invention, but all the embodiments disclosed.  As discussed above, the “teaching away” argument still is not persuasive as it relies on limitations (“drying”) not found in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK F LAMBE/Examiner, Art Unit 3679           

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679